Citation Nr: 0416510	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased disability rating for service-
connected post-operative residuals of right knee tendon 
transplant, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from March 1981 to November 
1987.

The veteran was granted service connection for postoperative 
residuals of right knee tendon transplant in a February 1988 
rating decision; a 30 percent disability rating was assigned 
under Diagnostic Code 5257.  The rating decision stated that 
the veteran's condition would be reviewed in two years in 
order to determine whether the veteran's knee disability had 
improved and if an adjustment in the disability rating would 
be warranted.  In an April 1990 rating decision the RO 
determined that the veteran's knee disability had improved 
and therefore reduced the veteran's disability rating to 20 
percent disabling.  The veteran appealed the rating decision 
to the Board.  The Board, in a July 1994 decision, denied 
restoration of the 30 percent disability rating.  

Prior to the issuance of the Board's July 1994 decision, the 
veteran submitted a claim for increased rating for his post-
operative residuals of right knee tendon transplant in May 
1994.  The RO denied that request in a March 1995 rating 
decision.  The veteran did not appeal.

In September 1999, the RO received the veteran's claim of 
entitlement to increased rating for his service-connected 
postoperative residuals of right knee tendon transplant.  The 
November 1999 rating decision denied the veteran's claim.  
The veteran disagreed with the November 1999 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2000.  

The RO issued a Supplemental Statement of the Case (SSOC) in 
October 2001.  A copy of the SSOC and notification regarding 
the continuation of the appeals process was sent to the 
veteran in November 2001.  That information was returned to 
the RO as undeliverable.  The RO reestablished contact with 
the veteran and subsequently issued an additional SSOC in 
January 2004.  

The Board has found that a remand is necessary prior to 
rendering a decision.  The case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action by him is required.

Other issues

In June 2002, the RO received the veteran's claims for 
service connection of a left knee disability secondary to his 
service-connected post operative residuals of right knee 
tendon transplant and a claim for direct service connection 
for schizoaffective disorder.  The RO denied those claims in 
March 2003.  The record does not indicate that the veteran 
filed a timely notice of disagreement (NOD) as to those 
denials.  Accordingly, those issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[a NOD initiates appellate review in the VA administrative 
adjudication process].


REMAND

The veteran is seeking entitlement to service connection for 
residuals of a right ankle fracture.  In substance, the 
veteran contends that his right knee has become more painful 
and unreliable over time and specifically has deteriorated 
since the VA examination of his knee in October 1999.

For reasons explained immediately below, the Board believes 
that a remand is in order.


Reasons for remand

Additional evidentiary development

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Correspondence from the veteran, 
including his December 2002 letter to VA, clearly indicates 
that the veteran has been granted Social Security 
Administration(SSA) disability benefits.  The veteran's SSA 
records have not been associated with the claims file.  
Therefore, the RO must obtain the records from SSA pertaining 
to the veteran's claim for SSA disability benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [the statutory 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

Medical examination

The Board notes that the records indicate that the veteran 
evidently sustained serious injuries in a January 1988 motor 
vehicle accident, shortly after he left service.  The 
reported accident-incurred injuries include a fractured right 
femur.  

In connection with this claim the veteran was referred for a 
VA examination in October 1999.  The VA examiner noted that 
he did not review the veteran's claims file in conjunction 
with issuing his opinion.  The examiner noted the veteran's 
report of the motor vehicle accident injuries but made no 
attempt to differentiate between the portions of the 
veteran's disabilities attributable to his service-connected 
injury and that attributable to the trauma of the motor 
vehicle accident.
No additional VA examinations have been completed, and it 
appears that the veteran is contending that his service-
connected knee disability has become worse in the intervening 
five years.  

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). The Board believes 
that the veteran should be afforded a new VA knee 
examination.

In addition, the October 1999 VA examiner did not make a 
determination as to what right knee pathology is associated 
with the veteran's service-connected right knee tendon 
transplant and what pathology is attributable to other 
causes, in particular the post-service motor vehicle 
accident. The Board believes that this question must, to the 
extent practicable, be resolved by additional medical 
examination. See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [in rating service-connected disabilities, the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
veteran's                   claim for SSA 
disability benefits.  Any records so obtained                  
should be associated with the veteran's VA claims 
folder.

2.  After the completion of the foregoing 
development, the veteran should be 
afforded an examination to ascertain the 
severity and manifestations of his 
service-connected post-operative surgical 
residuals of right tendon transplant. The 
claims file must be made available to the 
examiner for review. To the extent 
practicable, the examiner must attempt to 
distinguish between the residuals of the 
service-connected right knee injury and 
the residuals of the femur fracture 
incurred in the 1988 motor vehicle 
accident.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter VBA should readjudicate 
the claim.  If the claim remains denied, 
VBA should issue a supplemental statement 
of the case (SSOC), and the veteran and 
his representative should be allowed an 
appropriate period of time for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




